—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Williams, J.H.O.), entered September 30, 1998, which, upon a jury verdict finding that the defendant Oliver Wirth was not at fault in the happening of the accident, and upon the denial of their motion pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence, is in favor of the defendant Oliver Wirth and against them, dismissing the complaint insofar as asserted against Wirth.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ arguments on appeal, the court did not err in denying their motion to set aside a jury verdict in favor of the defendant Oliver Wirth as being against the weight of the evidence (see, Grassi v Ulrich, 87 NY2d 954; Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129). S. Miller, J. P., Ritter, Florio and H. Miller, JJ., concur.